Citation Nr: 0017663	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for retropatellar pain syndrome of the right knee.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1997 to February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran failed to report for a 
hearing before a member of the Board scheduled in June 2000.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's right knee disability is manifested by 
subjective complaints of increased knee pain with activity, 
occasional swelling, and episodes of locking and instability.  
Objectively, there is essentially no evidence, either during 
or after service, of ligamentous laxity or meniscal 
pathology, crepitus, or joint effusion.  X-rays show no 
abnormality.  Active right knee motion is from 0 to about 90 
degrees without pain.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for retropatellar pain syndrome of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

According to service medical records, the veteran presented 
in mid June 1997 with complaints of severe pain with a 
locking feeling, pain with decreased range of motion, and 
decreased strength.  He had fallen and struck his right knee.  
Examination revealed tenderness at the medial femoral 
condyle.  Knee motion was from 0 to 30 degrees.  There was no 
instability.  X-rays were negative.  The diagnosis was 
contusion of the right knee.  The veteran continued to have 
right knee symptoms.  When he returned in July 1997, he 
indicated that the pain had decreased slightly and localized 
to the medial aspect of the knee.  Examination was unchanged 
except for effusion and point tenderness along the medial 
collateral ligament (MCL).  The diagnosis at that time was 
grade I MCL tear.  Additional examination at that time during 
a physical therapy consultation was negative for significant 
MCL instability as well as medial or lateral instability.  
Lachman test was negative.  The assessment was MCL tear with 
possible medial meniscus involvement.  Physical therapy notes 
for additional visits in July 1997 indicated that the veteran 
continued to have point tenderness about the knee.  He also 
reported incidents of right knee locking.  Generally, over 
the course of his therapy, there was increased range of 
motion and weight-bearing ability and decreased pain and 
swelling.  

In August 1997, the veteran returned for an orthopedic 
evaluation.  He related that he had right knee swelling only 
after being up all day.  He was still using crutches.  
Examination revealed active range of motion from 0 to 45 
degrees.  Flexion was increased to 70 degrees passively.  
There was point tenderness along the medial joint line, mild 
effusion, mild swelling, and positive pain with patellar 
grind.  Lachman test was negative.  However, there was mild 
instability with varus force and laxity with Lachman testing.  
The diagnosis was probable medial meniscus tear.  

Orthopedics notes dated in September 1997 indicated that 
magnetic resonance imaging (MRI) read as possible single 
surface medial meniscus tear.  The examining physician 
indicated that his read of the MRI was not consistent with 
significant tear.  He related that findings on examination 
were not consistent with medial meniscus pathology.  There 
was pain and point tenderness over the medial femoral condyle 
and medical patellar facet.  There was no joint line 
tenderness and no history of locking.  McMurray test was 
negative.  The assessment was contusion of the right knee 
with improving examination and no meniscal complaints.  

The October 1997 medical board report stated that the veteran 
expressed continued complaints of pain with activities 
including stairs, running, walking fast, sitting for 
prolonged periods of time, and squatting.  It was noted that 
an MRI suggested possible degenerative changes in the medial 
meniscus but that physical examination was not consistent 
with any meniscal pathology.  The examination was virtually 
unchanged from the September 1997 orthopedics visit.  
Radiographs were essentially unremarkable.  The assessment 
was retropatellar pain syndrome of the right knee.       

In a February 1998 rating decision, the RO granted service 
connection for retropatellar pain syndrome of the right knee 
and awarded a 10 percent disability rating.  The veteran 
timely appealed that decision.  

The veteran was afforded a VA orthopedic examination in 
August 1998.  He related that he had mild knee aching when he 
was inactive.  He had knee pain with prolonged standing or 
walking.  He sometimes noticed swelling, particularly if he 
bumped the knee.  He was not aware of any heat or redness.  
Since his injury, the veteran had experienced locking in the 
knee eight or ten times.  He also had knee instability, 
particularly when negotiating stairs or walking on uneven 
ground.  He had fallen at least a couple of times.  About 
five days a week, the veteran took over-the-counter pain 
medication.  His knee pain was aggravated by walking more 
than one-eighth of a mile or standing for more than one and 
one-half or two hours.  Elevating the knee helped relieve 
symptoms.  He had an elastic knee brace but wore it only when 
he had severe pain.  He did not use a cane or crutches.  
Examination revealed no crepitus, joint effusion, medial or 
lateral laxity, or varus or valgus deviation of the foot in 
relation to the long axis of the leg.  Anterior and posterior 
drawer tests were negative.  Range of motion of the right 
knee was from 0 to 92 degrees actively without pain.  The 
veteran could flex the knee actively to 99 degrees with pain.  
There was passive flexion to 121 degrees with pain.  The 
diagnosis was retropatellar syndrome of the right knee.  The 
examiner commented that there was mild functional loss in the 
knee.  X-rays of the right knee showed no significant 
abnormalities.   
 
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The retropatellar pain syndrome of the right knee is 
currently evaluated as 10 percent disabling by analogy to 
Diagnostic Code (Code) 5257, other impairment of the knee.  
Under Code 5257, a 10 percent rating is awarded when there is 
slight disability from recurrent subluxation or lateral 
instability.  A 20 percent rating is assigned when the 
disability is moderate.  

The rating schedule includes other diagnostic codes for 
evaluating knee disability that provide for a rating greater 
than 10 percent.  However, there is no evidence of ankylosis, 
dislocated semilunar cartilage, removed semilunar cartilage, 
limitation of leg extension, or impairment of the tibia and 
fibula to support the application of Code 5256, 5258, 5259, 
5261, or 5262 respectively.  Although there is evidence of 
limitation of leg flexion, the limitation shown does not 
satisfy the criteria for even the 10 percent evaluation under 
Code 5260.  Accordingly, the Board finds that the veteran's 
right knee disability is most appropriately rated by analogy 
to Code 5257.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).       

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this case, although the veteran reports episodes of 
locking and instability, the medical evidence both during and 
after service is generally negative for findings of 
ligamentous laxity or meniscal pathology that would result in 
such symptoms.  That is, the locking and instability alleged 
is not reproducible on examination.  As to other symptoms, 
the veteran subjectively complains of knee pain with activity 
and of occasional swelling.  Objective, the current VA 
examination is negative for crepitus or joint effusion.  
Active right knee motion is from 0 to about 90 degrees 
without pain.  X-rays show no abnormality.  Finally, the 
August 1998 VA examiner specifically opined that the veteran 
had only mild functional loss associated with his right knee 
disability.  Therefore, even taking into account factors 
associated with functional loss, the Board cannot conclude 
that the overall right knee disability picture more closely 
approximates moderate disability required for a 20 percent 
rating under Code 5257.  38 C.F.R. § 4.7; see Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (application of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca is not appropriate where the 
diagnostic code, Code 5257, is not predicated on loss of 
range of motion); but see Spurgeon v. Brown, 10 Vet. App. 194 
(1997) (even if a separate rating for pain is not required, 
the Board is still obligated to provide reasons and bases 
regarding application of the regulation).  Therefore, the 
Board finds that the preponderance of the evidence is against 
awarding a disability rating greater than 10 percent for 
retropatellar pain syndrome of the right knee.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.71a, Code 5257.  



ORDER

Entitlement to a disability rating greater than 10 percent 
for retropatellar pain syndrome of the right knee is denied.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

